Appeal from a resentence of the Monroe County Court (Stephen K. Lindley, A.J.), rendered June 5, 2006. Defendant was resentenced upon *1525his conviction of criminal sale of a controlled substance in the third degree.
Now, upon reading and filing the stipulation of discontinuance of appeal signed by defendant on February 14, 2008 and by the attorneys for the parties on February 14 and 27, 2008,
It is hereby ordered that said appeal is unanimously dismissed upon stipulation. Present—Hurlbutt, J.P., Martoche, Fahey, Green and Gorski, JJ.